EXHIBIT 10.52
ITT CORPORATION
2003 EQUITY INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT AWARD
DEFERRAL ELECTION FORM
SEND TO: Attention: Vivian Houchens, The Newport Group, 3957 Westerre Parkway,
Suite 401, Richmond, VA 23233, and retain a duplicate copy for your records.
To be effective, this Deferral Election Form must be delivered to The Newport
Group on or before November 21, 2008.
SECTION 1 – DIRECTOR INFORMATION

               
Last Name
  First Name   MI   Social Security Number
 
             
Mailing Address
          Daytime Telephone
 
           

I understand that this Deferral Election Form relates to any grant of Restricted
Stock Units that may be granted to me pursuant to the ITT Corporation 2003
Equity Incentive Plan (the “Plan”) on or about the date of the Regular Annual
Meeting of Shareholders in 2009, for my services as an ITT Corporation (the
“Company”) director (the “2009 RSU Award”). I further understand that, unless I
make a deferral election as provided in Section 2 below, the distribution of any
2009 RSU Award (and any related dividend equivalents) that vests will be made in
accordance with the terms of the governing Restricted Stock Unit award
agreement. I further understand that any capitalized terms used in this Deferral
Election Form, if not otherwise defined herein, will have the same meanings as
provided in the Plan or the governing award agreement. Nothing contained herein
shall be construed as requiring the Company to grant, or entitling any
individual to receipt of, any Restricted Stock Unit award. If the Company does
not make a 20009 RSU Award, this document shall automatically become null and
void.
If you do not wish to defer any 2009 RSU Award, do not complete or deliver this
form.
SECTION 2 – DEFERRAL ELECTION
I hereby elect to defer the payment of any 2009 RSU Award (and any related
dividend equivalents) as set forth below. I understand that if no box is
selected, then there will not be any deferral of the distribution of the Shares
(and any related dividend equivalents) receivable upon the vesting of any 2009
RSU Award.
Except as otherwise provided in Section 3, I hereby elect that any 2009 RSU
Award and related dividend equivalents that vests shall be settled (and any
related dividend equivalents shall be paid) on the following date or event,
rather than the vesting date set forth in any Restricted Stock Unit award
agreement governing the award (check one):

  o   The date I separate from service as a Director for any reason.     o  
Upon the earlier of (i) the date I separate from service as a Director for any
reason or (ii)                     , 20___(date selected cannot be earlier than
the scheduled vesting date).

I understand that the 2009 RSU Award will be settled (and dividend equivalents
will be paid) on the date or event specified above or as soon as practicable
thereafter, but in all events will be settled and paid (i) if the settlement and
payment date is separation from service, not later than 90 days after the date
of separation from service or (ii) if the settlement and payment date is the
specified date, not later than the last day of the calendar year in which the
specified date occurs. I understand that in the event of my death prior to
settlement of the 2009 RSU Award or payment of any related dividend equivalents,
the 2009 RSU Award will be settled and any dividend equivalents will be paid to
my designated beneficiary or, if no such designated beneficiary exists, to my
estate.
I understand that during the period of any deferral pursuant to this Deferral
Election Form, if a cash dividend is declared on the Shares, I shall be credited
with a dividend equivalent in an amount of cash equal to the number of

Page 1 of 2



--------------------------------------------------------------------------------



 



Restricted Stock Units subject to this Deferral Election Form as of the dividend
payment date, multiplied by the amount of the cash dividend paid per Share. Any
such dividend equivalents shall be paid if and when the underlying Restricted
Stock Units are settled pursuant to this Deferral Election Form (or any
subsequent elections). Dividend equivalents shall not accrue interest.
I understand that, notwithstanding anything to contrary in this Deferral
Election Form or in the Plan, to the extent permitted by Section 409A of the
Code and any treasury regulations or other applicable guidance promulgated with
respect thereto, the issuance or delivery of any Shares pursuant to this
Deferral Election Form may be delayed if the Company reasonably anticipates that
the issuance or delivery of the Shares will violate Federal securities laws or
other applicable law; provided that delivery or issuance of the Shares shall be
made at the earliest date at which the Company reasonably anticipates that such
delivery or issuance will not cause a violation.
Subsequent Elections:
I understand that the Committee may permit me, pursuant to a subsequent deferral
election, to further defer all of the amounts I have elected to defer pursuant
to this Deferral Election Form, but that any such additional election shall be
permitted only if and to the extent authorized by the Committee and, if
permitted, shall be subject to such limitations and restrictions as the
Committee may prescribe. Any such subsequent elections will be subject to the
conditions set forth in Section 409A of the Code relating to subsequent
elections, including the conditions that such subsequent elections (i) shall not
take effect until at least 12 months after the date on which the subsequent
election is made, (ii) shall provide for an additional deferral of the amounts
subject to the subsequent election for a period of not less than five years from
the date such amounts would otherwise have been settled and paid pursuant to the
deferral election then in effect and (iii) must be made not less than 12 months
before the date the Restricted Stock Units (and any dividend equivalents) would
have been settled and paid pursuant to the deferral election then in effect. I
further understand that if the Committee permits such subsequent election, any
such subsequent election that I make will become irrevocable as of the deadline
for making the subsequent election. If permitted, any such subsequent elections
shall be made pursuant to a subsequent election form provided separately by the
Company.
SECTION 3 – ACKNOWLEDGEMENT AND AUTHORIZATION
I acknowledge and agree that by electing to defer any 2009 RSU Award I am
relinquishing any right to receive delivery of shares with respect to such 2009
RSU Award (and payment of any related dividend equivalents) until the date or
event specified above.
I understand that this Deferral Election Form must be delivered to The Newport
Group on or before November 21, 2008. I further understand that the election I
make in Section 2 above becomes irrevocable on November 21, 2008 and may not be
accelerated, revoked or modified except as otherwise permitted under
Section 409A of the Code, and the Plan.
I agree that my successors in interest and my assigns and all persons claiming
under me shall, to the extent consistent with applicable law, be bound by the
statements contained herein and by the provisions of the Plan as they now exist
and as they may be amended from time to time.
I have read and understand this Deferral Election Form and hereby authorize the
Company to take all actions indicated on this form.

         
 
       
 
       
Date
  Director’s Signature    

Page 2 of 2